PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum of $209.11, based upon the following facts: On or about January 15, 1980, claimant was operating his 1974 Chevrolet station wagon on Local Service Route 1/9 in Nicholas County, West Virginia.
While traveling on this, a highway owned and maintained by the respondent, claimant was forced to cross a ditch which the respondent had constructed across the road. In crossing the ditch, claimant’s vehicle was damaged. This occurred because of the negligence of the respondent in constructing the ditch and in failing to warn motorists of the hazard.
The Court finds that respondent’s negligence was the proximate cause of the claimant’s damages, and hereby makes an award to the claimant in the amount stipulated.
Award of $209.11.